(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Examinados los alegatos nuevos presentados por las partes, así como la evidencia aducida en la última vista celebrada el día 23 de junio, y la Ley número 3, titulada “Ley para enmendar las Secciones 1, 13, 14, 35, 36, 37, 47, 64 y 77 de la Ley No. 79, titulada ‘Ley para establecer la ley de inscripciones y elecciones’, aprobada en junio 25, 1919, según fue enmendada por leyes subsiguientes, para dejar sin efecto aquellas disposiciones de la Sección 40 do la referida Ley No. 79 de 1919, tal cual fué enmendada subsiguientemente, y que estén en conflicto con lo que en esta ley se dispone, y para otros fines,” aprobada en 6 de julio de 1932, y apareciendo que las cuestiones planteadas por la parte promovente en tanto y en cuanto no han sido resueltas por las dos opiniones ya emitidas en abril 29, 1932 y mayo 31, 1932, son ya académicas, no ha lugar al auto de mandamus solici-tado..